Citation Nr: 9918396	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-24 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to an increased evaluation from an original 
claim for service connection for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1962 to March 
1968.  From December 1965 to December 1966 he served in 
Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1996 rating decision, wherein service 
connection was established for PTSD with a rating of 30 
percent assigned, as of September 16, 1996, the date of 
receipt by VA of the veteran's claim; a noncompensable rating 
for malaria was confirmed and continued; and service 
connection for peripheral neuropathy was denied.  An 
increased rating of 50 percent, effective September 16, 1996, 
was granted for PTSD during the pendency of the veteran's 
appeal, by means of a June 1998 rating decision.  The veteran 
appeals these decisions.


FINDINGS OF FACT

1. Peripheral neuropathy is not currently shown. 

2.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increase rating for PTSD has been 
developed.

3.  The veteran's post-traumatic stress disorder is 
manifested by periods of anger, insomnia, flashbacks, and 
irritability. 

4.  The veteran's symptoms of post-traumatic stress disorder 
are not shown to be indicative of occupational and social 
impairment with deficiencies in most areas. 

5. All evidence necessary for an equitable disposition of the 
veteran's claim for a compensable rating for malaria has been 
developed.


6.  The veteran's malaria is manifested by subjective 
complaints of headaches, body aches, fever chills and sweats.

7.  Upon objective examination, no active disease or illness 
relating to malaria is found.


CONCLUSIONS OF LAW

1.  A claim for service connection for peripheral neuropathy 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an increased rating, greater than 50 
percent, for post-traumatic stress disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.130, Diagnostic Code 9411.

3.  The criteria for an increased (compensable) rating for 
malaria are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.31, 4.88b, Diagnostic Code 6304 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each of the veteran's claims is whether he has presented 
evidence that the claim is well grounded; that is, that the 
claim is plausible.  If he has not presented a well-grounded 
claim, the appeal fails as to that claim, and the Board is 
under no duty to assist him or her in any further development 
of that claim, since such development would be futile.  
38 U.S.C.A. §  5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990). 


I.  Service Connection for Peripheral Neuropathy

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

With regard to the veteran's claim for service connection for 
peripheral neuropathy, the determinative issues presented are 
(1) whether the veteran had peripheral neuropathy during 
service; (2) whether he currently has peripheral neuropathy; 
and if so, (3) whether any current peripheral neuropathy is 
etiologically related to his service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 Vet.App. 
at 506 (1995); see also Layno v. Brown, 6 Vet.App. 465, 470 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).  
Additionally, service 

connection may be established for a current disability which 
has not been clearly shown in service where there is a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service is shown.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998);  Cuevas v. Principi, 3 
Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).

In the instant case, the evidence does not demonstrate that 
the disability claimed by the veteran that is the subject of 
this appeal is currently shown.  In a VA Form 9 submitted in 
July 1997, the veteran claimed to experience numbness and 
tingling in his right arm down to his fingers, which he 
attributes to exposure of herbicidal agents during service in 
Vietnam.  However, a statement from Dr. Henry Spira, dated in 
November 1995, indicates that the veteran's distal motor and 
sensory latencies and motor conduction velocities of the 
right median and ulnar nerves were within normal limits.  Dr. 
Spira also noted that there was no evidence of denervation in 
the muscles sampled in the right upper extremity.  Similarly, 
a VA examination report of November 1996 indicates that deep 
tendon reflexes and cranial nerves were intact and no 
pathological reflexes were elicited.  No diagnosis of 
peripheral neuropathy was made at time.  

Since service connection cannot be granted for a disability 
that is not shown to be manifested, the Board must 
accordingly find that a claim for service connection for any 
such disability is not well grounded and therefore must be 
denied, pursuant to the decision of the Court in Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  See also Rabideau, supra, and 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board must conclude, based on the evidence discussed 
above, that peripheral neuropathy is not currently shown. The 
evidence merely shows the veteran's own recitation of his 
purported symptoms.  Moreover, it is noted that, in claiming 
that he currently has the stated disability, he has presented 
no diagnostic studies, such as radiographic testing, in 
support of his claim.  He is competent to report his 
symptoms; however, in the absence of evidence indicating that 
he has the medical knowledge or training requisite for the 
rendering of clinical opinions, the Board 

must find that his contentions with regard to the actual 
presence of peripheral neuropathy to be of no probative 
value.  Espiritu v. Derwinski, 2 Vet.App. 492(1992). 

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
manifested, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for peripheral neuropathy could be granted, as is required 
under the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that the veteran's claim is not 
well grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

Additionally, the Board notes the veteran served in Vietnam 
during the period between December 1965 to December 1966, and 
is, therefore, presumed to have been exposed to an herbicide 
agent if he develops a disease listed in 38 C.F.R. § 3.309(e) 
(1998).  Acute and subacute peripheral neuropathy are 
diseases listed in 38 C.F.R. § 3.309(e) (1998) and will be 
considered service connected if the condition becomes 
manifested within one year of separation from service.  
38 C.F.R. §§ 3.307, 3.309 (1998).  As there is no evidence of 
a current diagnosis of acute or subacute peripheral 
neuropathy, presumptive service connection under 38 C.F.R. 
§§ 3.307, 3.309 (1998) is not applicable and will not serve 
to establish a well-grounded claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims, formerly the United States Court of 
Veterans Appeals (Court) has held that, when a claimant fails 
to submit a well-grounded claim under 38 U.S.C.A. § 5107(a) 
(West 1991), VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991) to advise the claimant of the evidence required to 
complete his or her application, in circumstances in which 
the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996) and McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per curiam).  The 
Board also notes that its duty to assist the veteran in the 
development 

of his claim, as stipulated in 38 U.S.C.A. § 5107(a) (West 
1991), does not arise until a claim is shown to be well 
grounded.  As indicated by the veteran in a statement in 
support of his claim in March 1999, no additional evidence 
exists to support a diagnosis of peripheral neuropathy.  The 
Board must also point out that the veteran is free to submit 
new and material evidence, and seek to reopen his claim for 
service connection, at any time.

II.  Increased Rating for PTSD

Initially, the Board finds that the veteran's claim for an 
increased rating for PTSD, currently rated as 50 percent 
disabling, is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented a claim that 
is plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that there are any records of 
probative value that may be obtained with regard to this 
claim that have not already been associated with his claims 
folder.  The Board accordingly finds that the duty to assist 
the veteran, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), as to this issue has been satisfied.

The veteran contends that his PTSD is more severe than 
currently evaluated, warranting an increased rating.  After a 
review of the record, the Board finds that the veteran's 
contentions are not supported by the evidence, and his claim 
is denied.

The veteran established service connection for post-traumatic 
stress disorder by means of a December 1996 rating decision, 
which assigned a 30 percent rating as of September 16, 1996, 
the date of receipt of his claim.  During the pendency of 
this appeal, the RO, by means of a June 1998 rating action, 
granted an increased rating, to 50 percent, effective 
September 16, 1996.  However, as that does not constitute a 
total grant of benefits sought on appeal, this claim remains 
on appeal before the Board.
 
The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Mental disorders, and specifically the veteran's 
PTSD, are 

evaluated pursuant to the criteria found in the General 
Rating Formula for Mental Disorders, under Diagnostic Code 
9411 of the Schedule.  38 C.F.R. § 4.130 (1998).  Under those 
criteria, a rating of 50 percent is warranted where the 
evidence shows occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A rating of 70 percent is warranted 
where the evidence shows occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships. 38 C.F.R. § 4.130 (1998).

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52695 (October 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
a 50 percent rating contemplated that the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating 
contemplated that the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired; the psychoneurotic symptoms were of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment.


The Court has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to November 7, 1996, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

After a review of the evidence, the Board finds that the 
criteria for entitlement to a 70 percent rating are not met 
under either the current or former regulations  The Board 
finds that the veteran's mental disorder does not show 
occupation and social impairment with deficiencies in most 
areas, nor does the evidence show severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people, in that the psychoneurotic 
symptoms are not of such severity and persistence that there 
is severe impairment in the ability to obtain or retain 
employment.. The report of the most recent VA PTSD 
examination indicates that, while the veteran complained of 
only getting four and a half hours of sleep in a "good" 
night, he was noted to be well nourished, well developed and 
neatly and casually dressed.  The veteran also indicated that 
he has a temper and will double-lock the door; however, 
outpatient treatment records show that he does socialize with 
friends by playing golf and watching ball games.  Upon 
examination, the veteran was alert and oriented x 3. The 
examination report indicates that he made good eye contact 
and was cooperative and in no apparent distress.  His speech 
was found to be clear, coherent, goal directed, unpressured, 
and with no flights of ideas or looseness of association.  
While the evidence shows episodes of violent behavior, he had 
no suicidal or homicidal ideations, nor did he have any 
auditory or visual hallucination or delusion.  A diagnosis 
was made of PTSD of moderate severity.  

The Board acknowledges that the evidence shows that the 
veteran has sought outpatient treatment for his PTSD 
continuously since 1994.  However, the veteran continues to 
be gainfully employed and has worked at his current job since 
1970.  

While the record shows that the veteran has taken time off 
work due to his PTSD, a statement from J.P. Canby, an officer 
of the veteran's union, indicates that the veteran's employer 
had agreed to work with the veteran as much as possible.  
Additionally, a June 1997 statement from Larry F. King, the 
veteran's supervisor, indicates that he was a valued employee 
and that he was advised of employee assistance programs that 
may benefit him.   Additionally, while the veteran reports 
feeling angry, it appears as though he is able to control 
this anger.  Outpatient treatment records from September 
1998,relate an episode in which someone was attempting to 
start a fight with him; however, the veteran walked away. 

The Board finds that the veteran's post-traumatic stress 
disorder is not productive of the level of impairment 
envisioned by a rating of 70 percent. The Board finds that 
the veteran's symptomatology is productive of reduced 
reliability and efficiency, rather than deficiencies in most 
areas, and that his level of impairment more nearly 
approximates the criteria for a rating of 50 percent.  
Accordingly, the Board finds that an increased rating, to 70 
percent, is not warranted pursuant to the criteria for rating 
post-traumatic stress disorder under both the current and 
prior regulations.
 
Based on the foregoing discussion, the Board finds that the 
veteran's PTSD is not currently indicative of occupational 
and social impairment manifested by deficiencies in most 
areas, nor is it productive of severe industrial impairment.  
Accordingly, the Board finds that the criteria for an 
increased rating, greater than 50 percent, for post-traumatic 
stress disorder are not met, and the veteran's claim therefor 
is denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9411.

II.  Increased (Compensable) Rating for Malaria

The Board also finds that the veteran's claim for an 
increased rating for malaria, currently evaluated as 
noncompensable, is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
a claim that is plausible.  Proscelle, supra.  He has not 
alleged that there are any records of 

probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran as to 
this issue, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

The veteran contends that his malaria is more severe than 
currently evaluated, warranting a compensable rating.  After 
a review of the record, the Board finds that the veteran's 
contentions are not supported by the evidence, and his claim 
is denied.

The veteran established service connection for malaria by 
means of an April 1972 rating decision, which assigned a 
noncompensable rating.  In September 1996, he filed a claim 
for an increased rating.  In December 1996, the RO furnished 
him with a statement case wherein, inter alia, an increased 
rating for malaria was denied.  The veteran appeals this 
denial.
 
The severity of malaria is ascertained, for VA rating 
purposes, by application of the criteria set forth in 
Diagnostic Code 6304 of the Schedule.  38 C.F.R. § 4.88b 
(1998).  Under those criteria, a rating of 100 percent is 
warranted where the evidence shows active disease.  Further, 
the diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  Relapses must be 
confirmed by the presence of malarial parasites in blood 
smears. 38 C.F.R. § 4.88b (1998).

The veteran's most recent VA examination report, date in 
December 1998, indicates, through history, that the veteran 
has had several recurrences of malaria since initially 
contracting the disease while in service.  While the 
examination report notes complaints of headaches, body aches, 
fever, chills, and sweats with episodes lasting a day or two, 
the evidence indicates, by his own history, that he has never 
sought treatment during any such episode.  The report further 
notes that he indicated that he could not remember the last 
time that he experienced any attacks of these symptoms.  
Further, upon examination, the examiner noted that there is 
no current symptomatology or physical evidence of any 
infectious illness.  Laboratory tests were conducted which 
indicated that the veteran's complete blood count and 

chemistry panel were "entirely within normal limits."  The 
examiner noted that even though the veteran had service 
connection for malaria, he could see no evidence of a 
disability.  

As there is no active disease, an increased rating under 
Diagnostic Code 6304 is not warranted.  Accordingly, the 
Board finds that the criteria for a compensable rating, for 
malaria are not met, and the veteran's claim therefore is 
denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§ 4.31, 4.88b, Diagnostic Code 6304 (1998).

ORDER

Entitlement to service connection for peripheral neuropathy 
is not well grounded and is accordingly denied.  An increased 
rating for PTSD, currently evaluated as 50 percent disabling, 
is denied.  A compensable rating for malaria is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

